                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                          Case No. 20-mj-02052-DPR

 QUENNEL A. YOUNG,

                                Defendant.

                   MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

' 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the safety of other persons and the

community and the appearance of the defendant. As grounds for the motion, the United States

submits that:

       1.       There is probable cause to believe that the defendant committed the offense of

                possession, with intent to distribute, 500 grams or more of a mixture or substance

                containing a detectable amount of methamphetamine, a Schedule II controlled

                substance, in violation of Title 21, United States Code, Sections and 841(a)(1) and

                (b)(1)(A).

       2.       The defendant poses a risk to the safety of others in the community; and

       3.       The defendant poses a serious risk to flee.




            Case 6:20-mj-02052-DPR Document 8 Filed 09/23/20 Page 1 of 4
                                SUPPORTING SUGGESTIONS

       Subsection 3142(f), of Title 18, United States Code provides that a hearing must be held

by the appropriate judicial officer to determine whether any condition or combination of conditions

will reasonably assure the defendant=s appearance and the safety of any other person in the

community if the attorney for the Government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. ' 801, et seq.) for which imprisonment

for 10 years or more is possible. In this case, the defendant is charged by criminal complaint with

possession with intent to distribute 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(A), a crime for which the possible term of imprisonment is not less than 10

years and not more than life imprisonment.

       Accordingly, upon a showing that there exists probable cause that the defendant committed

the offense referred to in the criminal complaint, there is a legal presumption, subject to rebuttal

by the defendant, that no condition or combination of conditions will reasonably assure his

appearance or assure the safety of the community. See United States v. Apker, 964 F.2d 742, 743-

44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988).

       Additionally, Section 3142(e) and (f)(1) provides a presumption that a defendant will not

appear for subsequent court appearances that arise if the offense is one enumerated under the

Controlled Substance Act, as referred to above. Under the Bail Reform Act, there is also a

presumption that the likelihood of flight increases with the severity of the charges, the strength of

the Government=s case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744.

       Title 18, United States Code, Section 3142(g) lists the factors this Court should consider

in determining whether the Court can fashion conditions that will reasonably assure the safety of



                                                 2

          Case 6:20-mj-02052-DPR Document 8 Filed 09/23/20 Page 2 of 4
the community. These factors include: (1) the nature and the circumstances of the offense charged;

(2) the weight of the evidence against the defendant; (3) the history and the characteristics of the

defendant, including his criminal history, and; (4) the nature and the seriousness of the danger to

the community that would be posed by the defendant=s release. 18, U.S.C. § 3142(g); United States

v. Tortora, 922 F.2d 880, 885-86 (1st Cir.1990). Danger to the community does not only refer to

physical violence, but can apply to any likely conduct that will hurt the community, including the

potential of continued criminal activity. See United States v. Tortora, 922 F.2d 880 (1st Cir.1990).

       On July 26, 2020, the defendant was contacted by Trooper T.A. Barrett with the Missouri

State Highway Patrol when the defendant was stopped for traveling in excess of the speed limit.

The defendant identified himself by a Kentucky driver’s license.

       Upon contact with the defendant, Trooper Barrett detected an odor of green marijuana

coming from inside the vehicle. When asked by Trooper Barrett if there was anything illegal inside

the vehicle the defendant responded, “No, just the weed that I threw out.”

       The vehicle was subsequently searched by law enforcement and the following was located :

several jars of marijuana with a total field weight of approximately 17 grams, a marijuana grinder,

and five duct taped bundles containing 2,216 grams of methamphetamine.




                                                 3

          Case 6:20-mj-02052-DPR Document 8 Filed 09/23/20 Page 3 of 4
       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                         Respectfully submitted,

                                                         TIMOTHY A. GARRISON
                                                         United States Attorney

                                                By        /s/ Cameron A. Beaver
                                                         Cameron A. Beaver
                                                         Special Assistant United States Attorney
                                                         Missouri Bar No. 67947
                                                         901 St. Louis Street, Suite 500
                                                         Springfield, Missouri 65806-2511



                                         Certificate of Service


       The undersigned hereby certifies that a copy of the foregoing was delivered on September
23, 2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                                /s/ Cameron A. Beaver
                                                Cameron A. Beaver
                                                Special Assistant United States Attorney




                                                     4

          Case 6:20-mj-02052-DPR Document 8 Filed 09/23/20 Page 4 of 4
